t c memo united_states tax_court belair woods llc effingham managers llc tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date david m wooldridge ronald levitt gregory p rhodes and michelle a levin for petitioner christopher d bradley david delduco and jason p oppenheim for respondent memorandum opinion lauber judge this case involves a charitable_contribution_deduction claimed by belair woods llc belair for a conservation_easement currently before the court are cross-motions for partial summary_judgment under rule as to whether belair satisfied for this donation the substantiation requirements of sec_1_170a-13 income_tax regs the internal_revenue_service irs or respondent contends that the deduc- tion must be denied in its entirety because belair failed to attach to its tax_return a fully completed appraisal_summary on form_8283 noncash charitable_contributions in particular belair did not disclose on that form as was required the cost or adjusted_basis of the property that was the subject of the contribution petitioner contends that belair strictly or substantially complied with that require- ment or alternatively had reasonable_cause for failing to meet it we conclude that belair did not comply either strictly or substantially with the requirements of the regulations however we find that disputes of material fact exist as to whether it had reasonable_cause for its failure to supply a fully completed appraisal_summary we will accordingly grant respondent’s motion for partial summary_judgment in part and deny it in part and deny in full petitioner’s cross-motion 1all statutory references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background there is no dispute as to the following facts which are drawn from the par- ties’ motion papers and the attached declarations and exhibits belair had its prin- cipal place of business in georgia when its petition was filed a the easement before date augusta woodlands llc augusta owned a big_number acre tract of woodland parent tract in effingham county georgia augusta was the wholly owned subsidiary of a large paper-products company in a business downturn prompted augusta to sell the parent tract the sale occurred on date at a price of dollar_figure or about dollar_figure per acre the winning bidder was hrh investments llc hrh a georgia com- pany owned by real_estate developers hrh regarded the property as attractive be- cause it included seven miles of road frontage and abutted several properties that hrh’s owners had previously developed they intended to use the parent tract to expand on those adjacent developments dividing it into smaller lots for sale to homebuilders these development plans were abandoned as the finan- 2the appraisal attached to belair’s return recites that the parent tract occupied big_number acres and was sold for dollar_figure these figures differ from those set forth in the deed of sale any factual dispute on these points is not germane to disposition of the instant motions cial crisis engulfed the nation with particular severity on the housing market in the southeastern states belair was formed in late as a georgia limited_liability_company and has operated at all times as a partnership for federal_income_tax purposes belair’s tax_matters_partner effingham managers llc is affiliated with hrh on de- cember hrh contributed to belair dollar_figure acres approximately of the parent tract the transfer was accomplished in two parts hrh transferred dollar_figure acres directly to belair and it transferred dollar_figure acres to deercrest estates llc a wholly owned subsidiary of hrh which retransferred the land to belair on date slightly more than one year later belair entered in- to a deed of conservation_easement easement with the georgia land trust glt a qualified_organization for purposes of sec_170 the deed was recorded the next day belair delegated many details regarding this transaction to forever forests llc forever forests a consulting firm specializing in struc- turing conservation easements to maximize tax benefits for donors forever forests advised belair on the terms of the easement as well as its tax filings with respect thereto the easement covers dollar_figure of the dollar_figure acres that hrh conveyed to bel- air the land excluded from the easement consists of a pair of two-acre home- sites designated for residential development the boundaries of each homesite are set forth in the easement the easement recites as its conservation values the preservation of sig- nificant natural scenic aesthetic watershed agricultural forest open space and plant habitat s to that end article of the easement prohibits residential com- mercial and industrial use of the conserved land it also prohibits placing any improvements eg buildings trailers mobile homes or other structures on the property mining dumping garbage and engaging in any activity that would result in soil erosion or water pollution belair reserved in article of the easement certain rights with respect to the conserved property those rights include forest management activities eg thinning the forest applying herbicides and setting controlled fires agricultural activities recreational activities eg hunting fishing camping trapping hiking and horseback riding constructing and maintaining driveways to connect the homesites to public roads and installing utility_services to the homesites b belair’s tax_return belair timely filed form_1065 u s return of partnership income for its short taxable_year beginning november and ending date on that return it claimed a charitable_contribution_deduction of dollar_figure or dollar_figure per acre for its donation of the easement belair included with its return a copy of an appraisal that relied on the be- fore and after method to value the easement the appraisal concluded that the highest_and_best_use of the dollar_figure acres was a 142-site high-density residential development which would supposedly make the land worth dollar_figure million the placement of the easement allegedly reduced that value to dollar_figure the apprais- al did not report belair’s cost_basis in the land covered by the easement belair included with its return a form_8283 executed by the appraiser and glt form_8283 directs the taxpayer to provide the irs with certain information regarding noncash charitable_contributions when a taxpayer donates property other than publicly_traded_securities valued in excess of dollar_figure the taxpayer must provide a description of the donated property a brief summary of its physical condition its appraised fair_market_value fmv the date the property was acquired by the donor the manner of acquisition and the donor’s cost or adjusted_basis the instructions to the form state that i f you have reasonable_cause for not providing the information attach an explana- tion so your deduction will not be automatically disallowed belair contacted forever forests about preparing the form_8283 specifi- cally with reference to reporting its cost or adjusted_basis forever forests relayed advice that it had received in from baker donelson a law firm at forever forest’s request an attorney at that firm had reviewed the instructions to form_8283 and concluded that i t should not be necessary to include the basis in- formation if you attach an explanation to form_8283 providing a reasonable_cause for why it is not included he further stated that a reasonable_cause for not including basis information should be that the basis of the property is not taken into consideration when computing the amount of the deduction in the relevant boxes on the form_8283 belair wrote see attached and appended a two-page letter the letter stated that the donated property was a conservation_easement the easement covered dollar_figure acres of woodlands the easement had an appraised fmv of dollar_figure and the parcel covered by the easement was acquired on date by purchase exchange with respect to cost or adjusted_basis the letter stated a declaration of the taxpayer’s basis in the property is not included in the attached form_8283 because of the fact that the basis of the property is not taken into consideration when computing the amount of the deduction furthermore the taxpayer has a holding_period in the property in excess of months and the property further qualifies as capital_gain_property the irs selected belair’s return for examination and sent petitioner an information_document_request in date the irs issued petitioner a summary report explaining that belair’s claimed deduction would be disallowed because it had not included on its form_8283 information concerning its cost or adjusted_basis about one month later belair’s certified_public_accountant cpa responded to the summary report and provided cost_basis information concerning the easement on date the irs issued belair a timely notice of final_partnership_administrative_adjustment fpaa disallowing the claimed deduction because the requirements of sec_170 have not been met the fpaa alternatively de- termined that if any deduction were allowable belair had not established the fmv of the easement the fpaa determined a gross valuation misstate- ment penalty under sec_6662 and h and in the alternative a accu- racy-related penalty under sec_6662 in date petitioner timely 3the final sentence evidently refers to sec_170 which requires that the amount of any deduction be reduced by the amount of gain which would not have been long-term_capital_gain if the property had instead been sold petitioned this court for readjustment of the partnership items under sec_6226 we have jurisdiction under sec_6226 discussion the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment regard- ing an issue as to which there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all material facts relating to the issue of whether belair strictly or substantially complied with the regulations we conclude that this issue is appropriate for summary adjudication sec_170 allows as a deduction any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of prop- erty other than money the amount of the contribution is generally equal to the fmv of the property at the time of the contribution see sec_1_170a-1 income_tax regs where a contribution of property other than publicly_traded_securities is valued in excess of dollar_figure the taxpayer must obtain a qualified_appraisal of such property and attach to the return such information regarding such property and such appraisal as the secretary may require sec_170 the required information includes an appraisal_summary that must be attached to the return on which such deduction is first claimed for such contribution deficit_reduction_act_of_1984 defra sec a pub_l_no stat pincite see sec_1_170a-13 income_tax regs the irs has prescribed form_8283 to be used as the appraisal_summary jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 failure to comply with this requirement generally precludes a deduction see sec_170 a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary in his motion for partial summary_judgment respondent contends that bel- air’s claimed deduction should be disallowed because it declined to report its cost or adjusted_basis on form_8283 and thus failed to attach to its return a properly completed appraisal_summary belair contends that it strictly or at least substan- tially complied with the applicable regulations it alternatively contends that it had reasonable_cause for any failure to comply a reporting requirement sec_1 strict compliance the regulations require the donor to a ttach a fully completed appraisal_summary to the tax_return on which the charitable_contribution_deduction is first claimed sec_1_170a-13 income_tax regs a fully completed ap- praisal summary must include the cost or adjusted_basis of the donated property id subpara ii e if a taxpayer has reasonable_cause for being unable to pro- vide the information required relating to the manner of acquisition and basis of the contributed_property an appropriate explanation should be attached to the appraisal_summary id subdiv iv c the taxpayer’s deduction will not be disallowed simply because of the inability for reasonable_cause to provide these items of information ibid we conclude that belair did not strictly comply with the regulatory require- ments belair did not report its cost_basis as the regulation requires and as form_8283 directs and the explanation belair attached to that form far from showing that it was unable to provide this information simply asserted that the information was not necessary in effect belair asserted that taxpayers are free to ignore the requirement that they report cost_basis asserting that one may ignore a requirement does not constitute strict compliance with it petitioner contends belair had reasonable_cause for omitting basis infor- mation because it did not know what basis to report on the facts here petitioner says the term basis might refer to any of the following the cost of the parent tract the cost of the conserved portion of the parent tract the adjust- ed basis of the conserved portion minus the homesite parcels or the basis of the easement itself which petitioner says is zero because the term basis in the context of a conservation_easement is supposedly ambiguous petitioner contends that belair had reasonable_cause for not supplying basis information even if petitioner’s premise were correct its conclusion does not follow from its premise the regulations excuse the omission of basis information only if reasonable_cause is established in the explanation attached to the appraisal sum- 4petitioner contends that belair strictly complied with section a of defra which unlike the regulations required only that basis be reported some- where on the tax_return see stat pincite but the regulations require disclosure on the form_8283 and petitioner does not contend that these regulations are invalid in any event belair did not disclose anywhere else on its return its basis in the property subject_to the easement see infra pp 5petitioner errs in citing cave buttes l l c v commissioner 147_tc_338 to support its contention that the instructions to form_8283 are ambiguous that case did not address the basis reporting requirement and has no application to the question presented here mary see sec_1_170a-13 income_tax regs friedman v commissioner tcmemo_2010_45 99_tcm_1175 in its attachment to the appraisal_summary belair did not offer the explanation it now advances nor did it disclose what its basis would be under the alternative approaches it mentions rather it declined to disclose basis information of any sort on the theory that the irs did not need this information petitioner alternatively contends that belair cured its initial omission by supplying cost_basis information during the irs audit the regulations provide that a deduction will not be disallowed for failure to attach an appraisal_summary if the donor complies with irs instructions to submit that document within days of an irs request therefor sec_1_170a-13 income_tax regs providing that a deduction will not be disallowed i f such a request is made by the irs and the donor complies with the request petitioner asserts that this regulation entitles it to relief because its cpa provided basis information to the irs in date shortly after being notified that belair’s deduction would be denied for failure to submit a properly completed form_8283 we are not persuaded by its terms the regulation petitioner cites does not apply here belair did not fail to attach to its return an appraisal_summary ibid rather belair included in its return an intentionally incomplete form_8283 and the irs did not request that belair cure the omission of which it was guilty ibid rather the irs informed belair that its deduction would be denied and belair unilaterally supplied basis information in an effort to avoid that outcome belair supplied the required information three years after its return was filed and only upon learning the outcome of the irs examination the regulations cre- ate a prophylactic rule designed to provide the irs with information to help it de- cide whether to commence an examination this requirement would be meaning- less if a taxpayer could cure noncompliance after the examination was completed in sum belair did not provide cost_basis information on its form_8283 and its attached explanation did not show that it was unable to provide such informa- tion its appraisal_summary therefore did not strictly comply with the regulations see id subdivs ii e iv c substantial compliance in 100_tc_32 we held that some of the reporting requirements set forth in sec_1_170a-13 income_tax regs while helpful to respondent in the processing and auditing of returns on which charita- ble deductions are claimed are directory and not mandatory thus in appro- priate circumstances these requirements can be satisfied by substantial rather than by literal compliance bond t c pincite the doctrine_of substantial compliance is designed to avoid hardship in cases where a taxpayer does all that is reasonably possible but nonetheless fails to comply with the specific requirements of a provision durden v commissioner tcmemo_2012_140 103_tcm_1762 substantial compliance may be shown where the taxpayer provided most of the information required or made omissions solely through inadvertence hew- itt v commissioner 109_tc_258 ndollar_figure aff’d without published opin- ion 166_f3d_332 4th cir but in order to substantially comply the tax- payer must satisfy those reporting requirements that relate ‘to the substance or es- sence of the statute ’ bond t c pincite quoting 67_tc_1071 see estate of evenchik v commissioner tcmemo_2013_34 105_tcm_1231 declining to excuse reporting errors that go to the essential requirements of the governing statute quoting 122_tc_115 rothman v commissioner 6as noted infra p congress in added to the code sec_170 which includes a statutory reasonable_cause defense for failure to comply with the regulatory reporting requirements the substantial compliance doctrine has continuing but limited application in a post- sec_170 world rothman v commissioner tcmemo_2012_163 103_tcm_1864 tcmemo_2012_163 103_tcm_1864 noting that omissions relating to the substance or essence of the contribution are beyond the reach of the substantial compliance doctrine in assessing whether belair substantially complied with the regulations in question here we consider whether it provided sufficient information to enable the irs to evaluate the reported contributions as intended by congress smith v commissioner tcmemo_2007_368 94_tcm_574 aff’d f app’x 9th cir in enacting defra’s heightened reporting requirements congress aimed to give the irs tools that would enable it to identify inflated charitable_contribution deductions see reri holdings i llc v commissioner t c __ __ slip op pincite date just before the enactment of defra the irs had warned that taxpayers were using inflated appraisals to claim deductions that were several multiples of the amounts actually paid for donated property see eg roscoe l egger warning abusive tax_shelters can be hazardous a b a j the senate_finance_committee took note of this fact stat- ing that in recent years opportunities to offset income through inflated valua- tions of donated property have been increasingly exploited by tax_shelter promot- ers s prt no vol pincite citing the subjective nature of valuation the committee expressed concern that taxpayers may continue to play the ‘audit lottery’ and claim excessive charitable deductions ibid congress intended that defra’s new substantiation regime would alert the commissioner to potential overvaluations of contributed_property and thus deter taxpayers from claiming excessive deductions reri holdings i t c at ___ slip op pincite the requirement to disclose cost or adjusted_basis when that information is reasonably obtainable is necessary to facilitate the commissioner’s efficient identification of overvalued property the cost of property typically corresponds to its fmv at the time the taxpayer acquired it see sec_1012 104_tc_256 actual sales are generally the best evidence of fair_market_value when a taxpayer claims a charitable con- tribution deduction for recently purchased property a wide gap between cost_basis and claimed value raises a red flag suggesting that the return merits examination unless the taxpayer complies with the regulatory requirement that he disclose his cost_basis and the date and manner of acquiring the property the commissioner will be deprived of an essential tool that congress intended him to have for these reasons we concluded in reri holdings i that the taxpayer did not substantially comply with the reporting requirements when it failed to disclose cost or adjusted_basis on its form_8283 t c at __ slip op pincite the taxpayer there had claimed a deduction reflecting a value times higher than its basis in the property it had purchased just months earlier we noted that this significant disparity had it been disclosed would have alerted respondent to a potential overvaluation id at __ slip op pincite because the failure to supply cost_basis information prevented the appraisal_summary from achieving its intended purpose we held that this failure could not be excused on grounds of substantial compliance id at __ slip op pincite here belair acquired the land in question by contribution from hrh a re- lated party hrh had acquired the land in date for dollar_figure per acre in date belair valued the easement at dollar_figure per acre and the land co- vered by the easement at dollar_figure per acre viz dollar_figure this valu- ation presupposed that the dollar_figure acres had increased in value by big_number during the previous years amid the worst real_estate crisis since the great depres- sion this is precisely the sort of information that congress wished the irs to 7petitioner seeks to distinguish reri holdings i on the ground that it con- cerned valuation of a remainder_interest rather than a conservation_easement we find this to be a distinction without a difference when enacting defra con- gress expressed concern about inflated valuations of donated property generally s prt no vol pincite form_8283 requires disclosure of cost_basis information when any kind of charitable_contribution property other than publicly_traded_securities is valued in excess of dollar_figure we discern no logical or legal basis for applying a different analysis to different forms of property have and belair’s refusal to supply this information contravenes the essential requirements of the governing statute estate of evenchik t c m cch pincite see bond t c pincite see also sec_1_170a-13 income_tax regs listing cost or other basis as a category of required information alli v commissioner tcmemo_2014_15 107_tcm_1082 c ourts have routinely declined to apply the substantial compliance doctrine where entire categories of required information are omitted petitioner urges that this case differs from reri holdings i asserting that belair effectively disclosed its cost_basis elsewhere on its tax_return speci- fically petitioner contends that belair supplied information from which its cost_basis could be derived in one or more of the following attachments to its form_1065 schedule l balance sheets per books schedule m-1 reconcilia- tion of income loss per books with income loss per return a sec_743 election and calculation sheet and the attached appraisal which included a history of the parent tract we are not persuaded the regulations require that an appraisal_summary shall include information concerning basis sec_1_170a-13 income_tax regs the explicit disclosure of basis on form_8283 is essential in alerting the commissioner as to whether and to what extent further investigation is need- ed see 743_f2d_781 11th cir refusing to excuse as harmless error a taxpayer’s failure to make an election on the designated irs form because t he commissioner needs to know that an election has been made in order to determine whether an audit is necessary in the first place and what its scope should be the irs reviews millions of returns each year for audit potential and the disclosure of cost_basis on the form_8283 itself is necessary to make this process manageable revenue agents cannot be required to sift through dozens or hun- dreds of pages of complex returns looking for clues about what the taxpayer’s cost_basis might be cf durden t c m cch pincite nothing in the statute requires respondent to look beyond the written acknowledgment when on its face the acknowledgment fails to provide the information required to substantiate a charitable_contribution_deduction if cost_basis is not explicitly disclosed where it is required to be disclosed the commissioner will be handicapped in identifying suspicious charitable deductions and deterring taxpayers from con- tinu ing to play the ‘audit lottery ’ s prt no vol pincite finally this is not a case where the taxpayer did all that is reasonably pos- sible durden t c m cch pincite or omitted information solely through inadvertence hewitt t c pincite n belair contacted forever forests about preparing the form_8283 specifically with reference to reporting its cost or adjusted_basis allegedly in reliance on the advice it received belair declined to report its cost or adjusted_basis asserting in an attachment to its form_8283 that this information was unnecessary because basis is not taken into consideration when computing the amount of the deduction this was not a case of inadvertent omission but of a conscious election not to supply the required information for all these reasons we hold that belair did not comply either strictly or substantially with the regulatory reporting requirements see reri holdings i t c at __ slip op pincite 8petitioner errs in citing 682_f3d_189 2d cir vacating and remanding tcmemo_2010_151 in support of a con- trary conclusion the taxpayer there attached to his return two forms which together contained all the information required by the regulations see id pincite the court_of_appeals concluded that the fact that the required information was dispersed between two forms rather than gathered in a single form was the most technical of deficiencies and was properly excused on grounds of substan- tial compliance id pincite our opinion in dunlap v commissioner tcmemo_2012_126 103_tcm_1689 likewise affords little comfort to petitioner we there sustained the disallowance of a charitable_contribution_deduction for a facade easement because the taxpayers failed to prove that the easement had a value greater than zero id pincite we discussed the taxpayers’ submission of incomplete forms only in connection with the accuracy-related_penalty de- termined by the irs ie in deciding whether the taxpayers had reasonable_cause for their position and had acted in good_faith within the meaning of sec_6664 see id pincite b reasonable_cause defense in the year after the tax_year involved in reri holdings i congress enacted the american_jobs_creation_act_of_2004 ajca pub_l_no sec_883 sec_118 stat pincite the ajca added to the code sec_170 which included in subparagraph a ii ii a new statutory reasonable_cause defense for failure to comply with the regulatory reporting requirements that subparagraph excuses failure to satisfy the reporting requirements discussed above if it is shown that the failure to meet such requirements is due to reasonable_cause and not to willful neglect this statutory reasonable_cause defense is broader than the regulatory reasonable_cause defense which was promulgated previously as noted above the latter defense is limited to situations where the taxpayer has reasonable_cause for being unable to provide the information required sec_1_170a-13 income_tax regs the formulation of the sec_170 defense--referring to the existence of reasonable_cause and the absence of willful neglect --resembles that appearing in numerous code provisions that impose penalties or additions to tax see eg sec_6039g sec_6704 sec_6652 f - j c code provi- sions generally are to be interpreted so congressional use of the same words indi- cates an intent to have the same meaning apply elec arts inc t c pincite thus although the sec_170 reasonable_cause defense relieves the taxpayer from disallowance of a deduction rather than from imposition of a penalty we have construed these defenses similarly see alli t c m cch pincite crimi v commissioner tcmemo_2013_51 105_tcm_1330 reasonable_cause requires that the taxpayer have exercised ordinary busi- ness care and prudence as to the challenged item crimi t c m cch pincite citing 469_us_241 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs if a taxpayer alleges reliance on the advice of a tax professional that ad- vice must generally be from a competent and independent advisor unburdened with a conflict of interest and not from promoters of the investment 440_f3d_375 6th cir aff’g tcmemo_2004_279 see 696_f3d_1124 11th cir advice hardly qualifies as disinterested or objective if it comes from parties who actively promote or implement the transactions in question 608_f3d_1366 fed cir a taxpayer advancing a reliance-on-professional-advice defense must also show that it actually relied in good_faith on the advice it received see alli t c m cch pincite see also 115_tc_43 aff’d 299_f3d_221 3d cir this determination is inherently fact- intensive alli t c m cch pincite quoting crimi v commissioner t c m cch pincite petitioner contends that belair when preparing its form_8283 reasonably relied on advice from forever forests which in turn relied on advice from an out- side law firm we conclude that resolution of this issue will require us to address several questions as to which genuine disputes of material fact currently appear to exist these questions include whether forever forests was a tax professional whether forever forests was a competent and independent advisor unburdened with a conflict of interest see mortensen f 3d pincite whether belair could reasonably rely on legal advice relayed to it indirectly and whether belair actually relied in good_faith on advice that respondent seems to regard as too good to be true to reflect the foregoing an order will be issued denying petitioner’s motion for partial summary_judgment and granting in part and denying in part respondent’s motion for partial summary_judgment
